Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 08, 2017

The Court of Appeals hereby passes the following order:

A16A1868. HAWES v. THE STATE.

      James Hawes appeals pro se from a trial court order denying his motion to
vacate, set aside, or correct his sentence. Because Hawes fails to raise a valid claim
that his sentence is void, we dismiss this appeal.
      In 2004, Hawes pled guilty to enticing a child for indecent purposes, statutory
rape, and contributing to the delinquency of a minor. He was sentenced to five years,
with 60 to 90 days’ detention and the balance probated. Later that same year, he filed
a State habeas corpus petition contending that his plea was involuntary, and on
appeal, the Supreme Court of Georgia reversed the trial court’s denial of his petition.
Hawes v. State, 281 Ga. 822, 825 (642 SE2d 92) (2007) (“Hawes I”), overruled by
Lejeune v. McLaughlin, 296 Ga. 291, 297, 299 (2) (766 SE2d 803) (2014).
      Hawes then stood trial before a jury, which convicted him on all counts. He
received concurrent 15-year sentences for enticing a child and statutory rape, as well
as 12 concurrent months for contributing to the delinquency of a minor. He appealed
directly to this Court, arguing, inter alia, that his sentence had been improperly
enhanced from the original five years. Finding no vindictiveness and no improper
enhancement, we affirmed in Hawes v. State, 298 Ga. App. 461, 462-463 (1), (2) (680
SE2d 513) (2009) (“Hawes II”). Hawes sought State habeas relief, but the Supreme
Court of Georgia denied his application for a certificate of probable cause, and he
sought federal habeas relief, which was denied. Hawes v. Perry, 2013 WL 3784157,
*1-*2 (S. D. Ga. 2013) (“Hawes III”). However, in 2015, the Eleventh U. S. Circuit
Court of Appeals reversed the United States district court in Hawes III, in part,
vacating Hawes’ convictions for enticing a child and contributing to the delinquency
of a minor based on ineffective assistance of counsel. The Eleventh Circuit affirmed
the denial of his habeas petition as to the statutory rape conviction. Hawes v. Perry,
633 Fed. Appx. 720, 728 (II) (11th Cir. 2015) (“Hawes IV”).
      Hawes then moved below to vacate his remaining 15-year sentence for
statutory rape, arguing that the sentence was improperly “enhanced” based on factors
related to the now-vacated enticing a child and contributing to the delinquency of a
minor convictions. The trial court denied his motion, and he filed the instant appeal
in which he argues that the lower court erred in finding that the enhancement issue
was the law of the case because of this Court’s earlier opinion in Hawes II. When a
criminal defendant’s conviction has been affirmed on direct appeal, it may again be
reviewed “by the filing of an extraordinary motion for new trial or a petition for writ
of habeas corpus. With regard to either of those pleadings, appellate review is not
gained by filing a direct appeal, but must be sought by means of an application for
review.” (Footnote omitted.) Dalton v. State, 273 Ga. App. 404, 405 (615 SE2d 202)
(2005). To the extent the motion can be considered an extraordinary motion for new
trial, Hawes has failed to file an application for discretionary review. See id. To the
extent that it can be viewed as an appeal from, or a petition for, writ of habeas corpus,
that jurisdiction resides in the Supreme Court of Georgia, see Hester v. State, 251 Ga.
App. 627, 627 (555 SE2d 13) (2001), where Hawes has a pending habeas application.
      While a motion to vacate a sentence is not an appropriate remedy after the term
in which the judgment was entered, the exception is if the court has imposed
punishment which the law does not allow, making the sentence void. Reed v. State,
296 Ga. App. 366, 367 (2) (674 SE2d 406) (2009).
      Hawes’ 15-year sentence for statutory rape was within the statutory range of
punishment. The version of OCGA § 16-6-3 (b) applicable to Hawes provides for a
term of imprisonment of not less than 10 years nor more than 20 years, if the
defendant is 21 years of age or older. Hawes was in his thirties.
      Further, in arguing that his sentence was improperly enhanced, Hawes’ claim
of error focuses on the trial court’s determination that the law of the case barred his
claim. The trial court recognized that this Court’s decision in Hawes II preceded the
Eleventh Circuit decision in Hawes IV, but it nonetheless determined that we already
had found that factors other than those implicated by the now-vacated enticing a child
and contributing to the delinquency of a minor convictions influenced the sentencing
court’s decision to sentence Hawes to 15 years. See Hawes II, supra at 463 (2).
      Although Hawes characterizes his sentence as void, “his claims of error do not
present a colorable claim of voidness. [Hawes] therefore is not entitled to a direct
appeal from the trial court’s denial of his motion, and we must dismiss.” (Citations
omitted.) Coleman v. State, 305 Ga. App. 680, 681 (700 SE2d 668) (2010).
      Appeal dismissed.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/08/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.